Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show clear visible and readable details provided in the drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0020], Line 4, “optimization was wet at one year” should read “optimization was set at one year”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, it recites “A method for optimizing electrical assets comprising: providing a system comprising:” is indefinite because “providing a system” is unclear what the system is being provided to. The examiner suggests amending the claim to make a clear clarification. XXX
	Claims 18-20, depend on claim 17, thus are indefinite and rejected for the same reasons as outlined above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1, at step 1, the claim recites a system comprising a combination of concrete devices (a database, and plurality of processor cores), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “a modeling program configured and arranged to allow a user to create a mixed integer programming model”, “at least one solver program configured and arranged to solve the mixed integer programming model”.
The limitation of “a modeling program configured and arranged to allow a user to create a mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “mixed integer programming model” is based on Paragraph [0132] “In some embodiments, the optimization model objective function and constrained is represented by the Mixed Integer Programming (MIP) Objective Function given in Equation 3 shown below” (see Equation 3), which in context of this claim, encompasses mathematical calculations.
The limitation of “at least one solver program configured and arranged to solve the mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “at least one solver program configured and arranged to solve the mixed integer programming model” is described in Paragraph [0132] “In some embodiments, the optimization problem is solved using a mixed-integer linear programming solver. In some embodiments, the optimization problem is solved using the CBC (Coin-or Branch and Cut) open source mixed-integer linear programming solver”, which in context of this claim, encompasses mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a database configured and arranged to store raw data and solved data”, “a plurality of processor cores, each core configured and arranged to run one instance of the at least one solver program”, and “an architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores”.
The plurality of processor cores is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “a database configured and arranged to store raw data and solved data” represents mere data gathering (obtaining raw data and solved data) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical calculation of mixed integer programming model. The storing of raw data and solved data is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “an architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores” represents mere data gathering (distribute a linear program optimization script to each of the plurality of cores) that is necessary for the use of the recited judicial exception, as the obtained information is used in the abstract methods of mathematical concept of solving mixed integer programming model. The architecture program is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “plurality of cores” amount to no more than mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
The database, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The “architecture program” limitation, as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, both of these elements are well-understood, routine, and conventional.
With respect to a database for storing data, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 10, at step 1, the claim recites a system comprising a combination of concrete devices (a database, and plurality of processor cores), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “a modeling program configured and arranged to allow a user to create a mixed integer programming model”, “at least one solver program configured and arranged to solve the mixed integer programming model”, and “each core configured and arranged to execute one solver instance of the at least one solver program sequentially, the plurality of the processor cores executable in parallel”.
The limitation of “a modeling program configured and arranged to allow a user to create a mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “mixed integer programming model” is based on Paragraph [0132] “In some embodiments, the optimization model objective function and constrained is represented by the Mixed Integer Programming (MIP) Objective Function given in Equation 3 shown below” (see Equation 3), which in context of this claim, encompasses mathematical calculations.
The limitation of “at least one solver program configured and arranged to solve the mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “at least one solver program configured and arranged to solve the mixed integer programming model” is described in Paragraph [0132] “In some embodiments, the optimization problem is solved using a mixed-integer linear programming solver. In some embodiments, the optimization problem is solved using the CBC (Coin-or Branch and Cut) open source mixed-integer linear programming solver”, which in context of this claim, encompasses mathematical calculations.
The limitation of “a plurality of processor cores, each core configured and arranged to execute one solver instance of the at least one solver program sequentially, the plurality of the processor cores executable in parallel” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, executing one solver instance is described in Paragraph [0007] “the present system uses multiple instances of the sequential solving aspects of one or more types of solvers according to some embodiments. In some embodiments, each solver (which can be multiple instances of the same solver) is dedicated to solving a linear program for a single node, and are executed on a respective one of multiple cores of a group computing and/or cloud based computer infrastructure”, which in context of this claim, encompasses mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a database configured and arranged to store data for a plurality of assets in a database memory”, “a plurality of processor cores” “an architecture program configured and arranged to distribute an optimize function from a linear program optimization script to each of the plurality of cores”, and “wherein the modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other”.
The plurality of processor cores is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “a database configured and arranged to store raw data and solved data” represents mere data gathering (obtaining raw data and solved data) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical calculation of mixed integer programming model. The storing of raw data and solved data is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “an architecture program configured and arranged to distribute an optimize function from a linear program optimization script to each of the plurality of cores” represents mere data gathering (distribute a linear program optimization script to each of the plurality of cores) that is necessary for the use of the recited judicial exception, as the obtained information is used in the abstract methods of mathematical concept of solving mixed integer programming model. The architecture program is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “wherein the modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other” limits the abstract idea to a particular program operation, it is linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “plurality of cores” amount to no more than mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
The “modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The database, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The “architecture program” limitation, as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, both of these elements are well-understood, routine, and conventional.
With respect to a database for storing data, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 17, at step 1, the claim recites a method comprising a system comprising a combination of concrete devices (a database, and plurality of processor cores), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “a modeling program configured and arranged to allow a user to create a mixed integer programming model”, “at least one solver program configured and arranged to solve the mixed integer programming model”, and “…each core configured and arranged to execute one solver instance of the at least one solver program sequentially, the plurality of the processor cores executable in parallel”, and “wherein the mixed integer programming model comprises the following steps: i) run an optimization for at least one asset of an asset load profile for a current year, ii) return an optimal portfolio for the asset for the current year, iii) subtract the current year optimal portfolio from the asset load profile, iv) run each asset optimization for the next year; and v) repeat for all years where an asset optimization is desired”.
The limitation of “a modeling program configured and arranged to allow a user to create a mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “mixed integer programming model” is based on Paragraph [0132] “In some embodiments, the optimization model objective function and constrained is represented by the Mixed Integer Programming (MIP) Objective Function given in Equation 3 shown below” (see Equation 3), which in context of this claim, encompasses mathematical calculations.
The limitation of “at least one solver program configured and arranged to solve the mixed integer programming model” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “at least one solver program configured and arranged to solve the mixed integer programming model” is described in Paragraph [0132] “In some embodiments, the optimization problem is solved using a mixed-integer linear programming solver. In some embodiments, the optimization problem is solved using the CBC (Coin-or Branch and Cut) open source mixed-integer linear programming solver”, which in context of this claim, encompasses mathematical calculations.
The limitation of “a plurality of processor cores, each core configured and arranged to execute one solver instance of the at least one solver program sequentially, the plurality of the processor cores executable in parallel” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, executing one solver instance is described in Paragraph [0007] “the present system uses multiple instances of the sequential solving aspects of one or more types of solvers according to some embodiments. In some embodiments, each solver (which can be multiple instances of the same solver) is dedicated to solving a linear program for a single node, and are executed on a respective one of multiple cores of a group computing and/or cloud based computer infrastructure”, which in context of this claim, encompasses mathematical calculations.
The limitation of “wherein the mixed integer programming model comprises the following steps: i) run an optimization for at least one asset of an asset load profile for a current year, ii) return an optimal portfolio for the asset for the current year, iii) subtract the current year optimal portfolio from the asset load profile, iv) run each asset optimization for the next year; and v) repeat for all years where an asset optimization is desired” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, Paragraph [0066] “the mathematical formulation for the optimization objective function and constraints is given in Equation 3 shown below. In some embodiments, the optimization problem is solved using the CBC (coin-or branch and cut) open source mixed-integer linear programming solver”, which describes how optimization problem is solved. Paragraph [0065] “each year is solved in series for a specific asset, taking into account any previous years' solutions (e.g., any DER product load impacts associated with previous solutions are subtracted from the following years' load forecasts before going into the next optimization.)”, which describe step ii), step iii), and iv). And step v) are just repetition of the steps for the following year. Therefore, these steps, in context of this claim, encompasses mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a database configured and arranged to store data for a plurality of assets in a database memory”, “a plurality of processor cores” “an architecture program configured and arranged to distribute an optimize function from a linear program optimization script to each of the plurality of cores”, “wherein the modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other”.
The plurality of processor cores is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “a database configured and arranged to store raw data and solved data” represents mere data gathering (obtaining raw data and solved data) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical calculation of mixed integer programming model. The storing of raw data and solved data is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “an architecture program configured and arranged to distribute an optimize function from a linear program optimization script to each of the plurality of cores” represents mere data gathering (distribute a linear program optimization script to each of the plurality of cores) that is necessary for the use of the recited judicial exception, as the obtained information is used in the abstract methods of mathematical concept of solving mixed integer programming model. The architecture program is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)).
The limitation of “wherein the modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other” limits the abstract idea to a particular program operation, it is linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “plurality of cores” amount to no more than mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
The “modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The database, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The “architecture program” limitation, as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, both of these elements are well-understood, routine, and conventional.
With respect to a database for storing data, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Dependent Claim 2, the additional limitations of “wherein the modeling program is configured and arranged to specify the at least one solver program used to solve the mixed integer programming model” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 3, the additional limitations of “wherein the architecture program is configured and arranged to receive a linear programming script representing the mixed integer programming model from the modeling program” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

Regarding Dependent Claim 5, the additional limitations of “wherein the architecture program is configured and arranged to pass a solver function from the linear programming script to each of the plurality of processor cores, the solver function comprising at least a portion of the mixed integer program model” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 6, the additional limitations of “wherein the architecture program further comprises a map function; wherein the map function is configured and arranged to map at least a one portion of the raw data from the database to one executor assigned to one core; and map a different portion of the raw data to a different executor assigned to a different core; and wherein a portion of the raw data that has been mapped is a mapped raw data set” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 7, the additional limitations of “wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor”, which is extra-solution activity of mere data gathering (see MPEP 2106.05(g)). And “wherein the linear programming script comprises at least a portion of the mixed integer programming model from the modeling program” further defines extra-solution activity.

Regarding Dependent Claim 8, the additional limitations of “wherein the mapped raw data is used by the solver function; and wherein each of the plurality of processor cores executes the linear programming script in each assigned executor in parallel” further defines mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 9, “wherein when the solver function completes execution, a different mapped raw data set is passed to the solver function” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 11, the additional limitations of “wherein the modeling program is configured and arranged to read a partition for each of the plurality of assets into the database memory, wherein the modeling program is configured and arranged to assign a partition ID to each partition” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 12, the additional limitations of “wherein the at least one solver program is a plurality of solver programs; wherein each of the plurality of solver programs is configured and arranged to solve the mixed integer programming model for each of the plurality of assets sequentially; wherein the one solver instance comprises any one of the plurality of solver programs; and wherein each one solver instance executing on each of the plurality of processor cores executes independently of each other” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 15, the additional limitations of “wherein the architecture program is configured and arranged to receive a linear programming script representing the mixed integer programing model from the modeling program; wherein the architecture program is configured and arranged to assign an executor to one or more of the plurality of processor cores; wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor; wherein the architecture program is configured and arranged to pass a solver function to each assigned executor”, are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 16, the additional limitations of “wherein the system is configured and arranged to use the modeling program to create the linear program optimization script; wherein the modeling program is configured and arranged to specify any one of a plurality of different solver programs to use to solve the mixed integer programming model for a particular processing core; wherein the modeling program is configured and arranged to specify different solver programs for different assets and/or the same solver program for all assets” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea. And “wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor; and wherein the architecture program is configured and arranged to control a distribution of the data for the plurality of assets among the plurality of processor cores, such that each processor Core is executing the optimization function sequentially while at least a portion of the plurality of processing cores are executing in parallel” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 18, the additional limitations of “wherein the system executes multiple instances of the mixed integer programming model on two or more of the plurality of processor cores in parallel” are further mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GENC et al. USPGPUB 2018/0287382 (hereinafter “GENC”), in view of Ellis et al. USPGPUB 2014/0018971 (hereinafter “Ellis”).
Regarding claim 1, GENC teaches a system for improving the execution of large scale linear programming by using a plurality of separable, individually executable programs (Paragraph [0074] "First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation. For each case, we provided a B&B-based approach to solve the problem", which shows individually executable programs) comprising:
a database configured and arranged to store raw data and solved data (Paragraph [0078] "The output 530 may output data to an embedded display of the device 500, an externally connected display, a cloud, another device, and the like. The storage device 540 is not limited to any particular storage device and may include any known memory device such as RAM, ROM, hard disk, and the like", wherein output is Paragraph [0079] "output information about the forecasted flexibility", which is when Paragraph [0079] "the processor 520 may forecast a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization based on the received temperature values for the plurality of loads and/or additional values such as supply air flow, and the like", which shows raw data and solved data being stored);
a plurality of processor cores (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable."), each core configured and arranged to run one instance of the at least one solver program (Paragraph [0079] "the processor 520 may forecast a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization" wherein Paragraph [0052] "The branching-and-bound (B&B) methods that have been successfully applied to solve mixed-integer linear programming (MILP) problems can also be applied to solve the MINLP problems" which is interpreted as cores configured and arranged to run one instance of at least one solver program; and
an architecture program configured and arranged to distribute a linear program optimization script to each of the plurality of cores (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script).
GENC does not explicitly teach a modeling program configured and arranged to allow a user to create a mixed integer programming model; at least one solver program configured and arranged to solve the mixed integer programming model.
However, Ellis teaches a modeling program configured and arranged to allow a user to create a mixed integer programming model (Paragraph [0082] "The energy optimization engine generates an energy model based on one or more energy component models, external and environmental data, previously generated energy models and/or user preferences. The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub.");
at least one solver program configured and arranged to solve the mixed integer programming model (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX.");
GENC and Ellis are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to mixed integer programming optimization.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above linear programming, as taught by GENC, and incorporating modeling program, and solver program, as taught by Ellis.
	One of ordinary skill in the art would have been motivated to improve  applying different solvers to achieve the desired output as preferred by a user, as suggested by Ellis (Paragraph [0088] “Depending on the user preferences, different objective functions can be adopted to solve the optimization problem. Thus, minimization of the customer's total energy costs, total energy utilization, peak load, emissions and/or any combinations of these over the scheduling horizon may be considered as possible objective functions for the optimization model”).

Regarding claim 2, GENC and Ellis teaches all the features with respect to claim 1 as outlined above.
Ellis further teaches wherein the modeling program (Paragraph [0082] "The energy optimization engine generates an energy model based on one or more energy component models, external and environmental data, previously generated energy models and/or user preferences. The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub") is configured and arranged to specify the at least one solver program used to solve the mixed integer programming model (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX").

Regarding claim 3, GENC and Ellis teaches all of the features with respect to claim 1 as outlined above.
GENC further teaches wherein the architecture program is configured and arranged to receive a linear programming script representing the mixed integer programming model from the modeling program (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script).

Regarding claim 4, GENC and Ellis teaches all of the features with respect to claim 1 as outlined above.
GENC further teaches wherein the architecture program is configured and arranged to assign an executor to one or more of the plurality of processor cores (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization").

Regarding claim 5, GENC and Ellis teaches all of the features with respect to claim 3 as outlined above.
GENC further teaches wherein the architecture program is configured and arranged to pass a solver function from the linear programming script to each of the plurality of processor cores (Paragraph [0007] ("provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script"), 
Ellis further teaches the solver function comprising at least a portion of the mixed integer program model (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX", wherein Paragraph [0082] "The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub", which shows mixed integer program model being part of the solver function).

Regarding claim 6, GENC and Ellis teaches all of the features with respect to claim 4 as outlined above.
GENC further teaches wherein the architecture program further comprises a map function; wherein the map function is configured and arranged to map at least a one portion of the raw data from the database to one executor assigned to one core; and map a different portion of the raw data to a different executor assigned to a different core; and wherein a portion of the raw data that has been mapped is a mapped raw data set (Paragraph [0022] "Operating data may be transmitted and received between the control system 130 and the plurality of loads on the power grid 140. For example, information about set points, zone temperatures, air flow, and the like, may be communicated to the control system 130. Also, data may be transmitted and received between the control system 130 and the substations 112 and 122. Based on the data that is communicated to the control system 130, the control system 130 may control the amount of operating power provided to the loads" which are interpreted as various raw data that are being mapped to control system 130, and wherein Paragraph [0078] "the device 500 may be the control system 130 of FIG. 1" which includes Paragraph [0078] "one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors).

Regarding claim 7, GENC and Ellis teaches all of the features with respect to claim 6 as outlined above.
GENC further teaches wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor (Paragraph [0007] ("provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads..."); and wherein the linear programming script comprises at least a portion of the mixed integer programming model from the modeling program ("...using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script").

Regarding claim 8, GENC and Ellis teaches all of the features with respect to claim 7 as outlined above.
GENC further teaches wherein the mapped raw data is used by the solver function (Paragraph [0038] "FIG. 3A illustrates an algorithm 300 for calculating an MINLP optimization in accordance with an example embodiment, and FIG. 3B illustrates examples of branch and bound (B&B) methods that may be used to perform the algorithm 300 in accordance with example embodiments.", wherein MINLP optimization is Paragraph [0022] "Based on the information provided from the loads, the control system 130 may forecast a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization."); and
wherein each of the plurality of processor cores (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable") executes the linear programming script in each assigned executor in parallel (Paragraph [0074] "First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation. For each case, we provided a B&B-based approach to solve the problem", which shows individually executable programs).

Regarding claim 9, GENC and Ellis teaches all of the features with respect to claim 8 as outlined above.
GENC further teaches wherein when the solver function completes execution, a different mapped raw data set is passed to the solver function (Paragraph [0074] "First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation. For each case, we provided a B&B-based approach to solve the problem", and Paragraph [0022] “Operating data may be transmitted and received between the control system 130 and the plurality of loads on the power grid 140. For example, information about set points, zone temperatures, air flow, and the like, may be communicated to the control system 130. Also, data may be 
transmitted and received between the control system 130 and the substations 112 and 122… Based on the information provided from the loads, the control system 130 may forecast a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization” wherein operating data is interpreted as different mapped raw data and B&B-based approach is the solver function).

Regarding claim 10, GENC teaches a plurality of processor cores (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable."), each core configured and arranged to execute one solver instance of the at least one solver program sequentially (Paragraph [0074] "First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation. For each case, we provided a B&B-based approach to solve the problem", which shows how MINLP function is solved in sequence), the plurality of the processor cores executable in parallel (Paragraph [0081] "As another example, the processor 520 may control the operation of the loads such as TCLs, HVACs, lighting, and the like. For example, the processor 520 may determine operational control updates for the plurality of loads based on the forecasted flexibility and transmit the operational control updates to the plurality of loads", wherein Paragraph [0077] “method may perform market bidding for electricity based on the forecasted flexibility of the plurality of loads. As another example, in 440 the method may control the operation of the loads such as TCLs, HVACs, lighting, and the like. For example, in 440 the method may determine operational control updates for the plurality of loads based on the forecasted flexibility and transmit the operational control updates to the plurality of loads. In some cases, the method may perform both 430 and 430 either sequentially or simultaneously”, which shows the processor performing method 430 and 440 simultaneously, wherein processor includes plurality of processor cores); and
an architecture program configured and arranged to distribute an optimize function from a linear program optimization script to each of the plurality of cores (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script);
GENC does not explicitly teach a system for optimizing assets comprising: a modeling program configured and arranged to allow a user to create a mixed integer programming model; at least one solver program configured and arranged to solve the mixed integer programming model; a database configured and arranged to store data for a plurality of assets in a database memory.
However Ellis teaches a system for optimizing assets comprising: a modeling program configured and arranged to allow a user to create a mixed integer programming model (Paragraph [0082] "The energy optimization engine generates an energy model based on one or more energy component models, external and environmental data, previously generated energy models and/or user preferences. The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub");
at least one solver program configured and arranged to solve the mixed integer programming model (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX.");
a database configured and arranged to store data for a plurality of assets in a database memory (Paragraph [0031] "The energy hub is further linked to one or more energy components at a particular premise, such as a residence, commercial centre or industrial centre. Energy components models may be provided by a device database linked to the energy hub", wherein energy components are interpreted as assets);
GENC and Ellis are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to mixed integer programming optimization.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above linear programming, as taught by GENC, and incorporating modeling program, solver program, and database as taught by Ellis.
	One of ordinary skill in the art would have been motivated to improve applying different solvers to achieve the desired output as preferred by a user, as suggested by Ellis (Paragraph [0088] “Depending on the user preferences, different objective functions can be adopted to solve the optimization problem. Thus, minimization of the customer's total energy costs, total energy utilization, peak load, emissions and/or any combinations of these over the scheduling horizon may be considered as possible objective functions for the optimization model”, and Paragraph [0082] “The energy optimization engine generates an energy model based on one or more energy component models”, wherein energy component models are stored in a database).
The combination teaches wherein the modeling program, the solver program, and the architecture program are each configured and arranged to operate independently of each other (Ellis shows the modeling program, and uses solvers to solve MILP, which are both independent of each other. And GENC shows a non-transitory computer readable medium that cause computer to perform the method, which is independently operated from the modeling program and solver).

Regarding claim 11, GENC and Ellis teaches all of the features with respect to claim 10 as outlined.
Ellis further teaches wherein the modeling program is configured and arranged to read a partition for each of the plurality of assets into the database memory (Paragraph [0031] "The energy hub is further linked to one or more energy components at a particular premise, such as a residence, commercial centre or industrial centre. Energy components models may be provided by a device database linked to the energy hub", wherein energy components are interpreted as assets, and Paragraph [0030] "An energy hub is linked to an energy optimization engine that is operable to generate an energy model", wherein Paragraph [0082] "The energy optimization engine generates an energy model based on one or more energy component models, external and environmental data, previously generated energy models and/or user preferences. The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub", which is interpreted as the modeling program),
wherein the modeling program is configured and arranged to assign a partition ID to each partition (Paragraph [0097] "For a typical residential energy hub, three categories of components can be identified: energy consumption, energy storage, and energy production. Each of these components has its own specific behaviour, operational constraints, and settings required to operate appropriately. Recognizing the components' behaviour is very important in order to identify and define the decision variables, and formulate the optimized model constraints. In other words, the energy optimization engine must know what kind of loads (devices) are connected in the energy hub in order to take actions according to the behaviour of the load", wherein categories of components are interpreted as partition ID for each energy components, and optimization engine is interpreted as the modeling program); and
wherein the mixed integer programming model is created with the model program independent of the solver program and the architect program (Paragraph [0082] "The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub", wherein energy optimization engine is interpreted as modeling program, which is independent to solver and architecture program).

Regarding claim 12, GENC and Ellis teaches all of the features with respect to claim 10 as outlined above.
 Ellis further teaches wherein the at least one solver program is a plurality of solver programs (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX", which shows more than one solver can be used);
wherein the one solver instance comprises any one of the plurality of solver programs (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX", which shows more than one solver can be used); and
GENC further teaches wherein each of the plurality of solver programs is configured and arranged to solve the mixed integer programming model for each of the plurality of assets sequentially (Paragraph [0074] "general optimization questions on forecasting load flexibility are provided for. First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation", which shows sequence of solving MINLP, and loads are interpreted as assets);
wherein each one solver instance executing on each of the plurality of processor cores executes independently of each other (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable" and Paragraph [0080] “The polynomial-time MINLP optimization may include a spatial branch-and-bound (B & B) method. In some embodiments, the polynomial-time MINLP optimization may be performed based on a respective quality of service constraint for each load from among the plurality of loads”, wherein performing for each load is interpreted as executing solver instance for assets independently of each other).

Regarding claim 13, GENC and Ellis teaches all of features with respect to claim 10 as outlined above.
Ellis further teaches wherein a cloud based infrastructure (Paragraph [0045] "Optimization may be implemented by operation of the micro hub controller, but the micro hub controller may dynamically obtain instructions that enable control from a cloud network. It should be understood that whereas optimization could be run on the micro hub controller but it could also be run in the cloud--the controller could dynamically obtain the instructions from a remote computer or remote network such as a cloud computing network linked to the EHMS" comprises the database and the plurality of cores;
GENC further teaches wherein a cloud based infrastructure (Paragraph [0079] "the device 500 is a cloud computing system") comprises the database (wherein Paragraph [0078] "device 500 includes "The storage device 540 is not limited to any particular storage device and may include any known memory device such as RAM, ROM, hard disk, and the like") and the plurality of cores (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors");
wherein the number of the plurality of cores is scalable such that a number of cores the system uses can be removed or added; and wherein adding or removing cores does not require modification of the modeling program, the solver program, or the architect program (Paragraph [0078] "Also, the processor 520 may be fixed or it may be reconfigurable", which is interpreted as removing or adding cores, and since Paragraph [0078] "device 500 may be the control system 130", it shows that no program is being modified).

Regarding claim 15, GENC and Ellis teaches all of the features with respect to claim 10 as outlined above.
GENC further teaches wherein the architecture program is configured and arranged to receive a linear programming script representing the mixed integer programing model from the modeling program (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization", wherein "instructions" are interpreted as script);
wherein the architecture program is configured and arranged to assign an executor to one or more of the plurality of processor cores (Paragraph [0007] "provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads using a polynomial-time mixed-integer non-linear programming (MINLP) optimization");
wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor (Paragraph [0007] ("provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads...");
wherein the architecture program is configured and arranged to pass a solver function to each assigned executor (Paragraph [0007] ("provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads..." and Paragraph [0080] “The polynomial-time MINLP optimization may include a spatial branch-and-bound (B & B) method”, wherein B&B is solver used to solve optimization problem, and non-transitory computer readable medium is the executor).

Regarding claim 16, GENC and Ellis teaches all of the features with respect to claim 10 as outlined above.
Ellis further teaches wherein the system is configured and arranged to use the modeling program to create the linear program optimization script (Paragraph [0082] "The energy optimization engine may implement a mixed integer linear programming (MILP) optimization model for optimal operation scheduling of the energy hub.", wherein MILP is the linear program optimization script);
wherein the modeling program is configured and arranged to specify any one of a plurality of different solver programs to use to solve the mixed integer programming model for a particular processing core (Paragraph [0084] "The optimization model may be solved using any MILP solver such as GNU Linear Programming Kit (GLPK) freeware solver or commercial solver CPLEX");
wherein the modeling program is configured and arranged to specify different solver programs for different assets and/or the same solver program for all assets (Paragraph [0085] "An example of an optimization model is provided herein for a typical residential application, including major household demands and energy storage/production system is developed. The developed model incorporates electricity and gas energy carriers, and takes into account human comfort factors and green house emissions", which describes different and same types of assets and Paragraph [0088] "Depending on the user preferences, different objective functions can be adopted to solve the optimization problem", wherein different objective functions are interpreted as different solver programs, and Paragraph [0084] describes different solvers being used to solve optimization model);
GENC further teaches wherein the architecture program is configured and arranged to pass a linear programming script to each assigned executor (Paragraph [0007] ("provided is a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for forecasting load flexibility based on a nominal power demand... forecasting a flexibility of the plurality of loads..."); and
wherein the architecture program is configured and arranged to control a distribution of the data for the plurality of assets among the plurality of processor cores (Paragraph [0078] "The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable"), such that each processor Core is executing the optimization function sequentially while at least a portion of the plurality of processing cores are executing in parallel (Paragraph [0074] "First, the general formulation with the hybrid automaton model of the TCL is provided. Then, we considered three scenarios relaxing the MINLP problem to MILP, ILP, and then finally continuous relaxation of MINLP using the closed-form solution for the NL dynamic plant equation. For each case, we provided a B&B-based approach to solve the problem", which shows how MINLP function is solved in sequence and executing in parallel).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GENC et al. USPGPUB 2018/0287382 (hereinafter “GENC”), in view of Ellis et al. USPGPUB 2014/0018971 (hereinafter “Ellis”), further in view of Weckx et al. USPGPUB 2015/0280436 (hereinafter “Weckx”).
Regarding claim 14, GENC and Ellis teaches all of the features with respect to claim 10 as outlined above.
The combination does not teach wherein at least one of the plurality of processor cores is a virtual processor.
However, Weckx teaches wherein at least one of the plurality of processor cores is a virtual processor (Paragraph [0146] "As a further alternative, determinations can be carried out in parallel by two or more of the local agents, regional concentrator agents and the higher-order regional concentrator agent, for example on a computer system that is suitable for parallel execution of software. This results in a time gain, through the distribution of intrinsically complex calculations among a plurality of (physical or virtual) processors").
GENC, Ellis, and Weckx are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to mixed integer programming optimization.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above processor cores, as taught by GENC and Ellis, and incorporating virtual processors as taught by Weckx.
One of ordinary skill in the art would have been motivated to improve executing programs in parallel, and to create simulation of electricity networks, as suggested by Weckx (Paragraph [0144] “The processor in the computer system may be implemented as a standalone system or as a number of parallel-operating processors, each one being designed to execute subroutines of a larger program, or as one or more main processors with various sub-processors” and Paragraph [0146] “Decentralized processing (for example via a computer network) can also be used in simulations of electricity networks”).

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Torzhkov et al. [USPGPUB 2011/0066258] teaches a method for optimizing operational settings for a plurality of energy devices, which includes representing each of the plurality of energy devices in terms of a set of decision variables and operational parameters.
Yanagisawa et al. [USPGPUB 2018/0322093] teaches a method , apparatus and computer program product for solving a mixed integer programming problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119   
/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119